[Cite as Mustin v. Dept. of Rehab. & Corr., 2020-Ohio-4316.]




KEITH MUSTIN                                           Case No. 2018-01399JD

       Plaintiff                                       Magistrate Scott Sheets

       v.                                              DECISION OF THE MAGISTRATE

DEPARTMENT OF REHABILITATION
AND CORRECTION

       Defendant
       {¶1} Plaintiff is an inmate in defendant’s custody at the Marion Correctional
Institution (MCI). Plaintiff seeks recovery for injuries to his wrist, knee and back that he
alleges were sustained while working in MCI’s cafeteria in 2017. In addition to money
damages, plaintiff seeks declaratory and injunctive relief.
        {¶2} The case proceeded to trial at MCI. In addition to plaintiff, inmates Michael
Erskine, Anthony Lewis, Jason Knapp, David Napier, Edwin Coleman, and Felipe
Alvarado testified at trial. Several of defendant’s employees also testified. Correctional
officer Stephen Mclane, operational compliance manager Michelle Turner, safety officer
Steve Hartford, and healthcare administrator Tara Rees also testified at trial. For the
following reasons, the magistrate finds that plaintiff failed to prove his claims and
recommends judgment in defendant’s favor.

Findings of Fact
        {¶3} In 2017, plaintiff worked in MCI’s cafeteria. His job duties included keeping
large plastic beverage containers known as cambros stocked with different types of
beverages and/or ice. Plaintiff’s job duties required him to fill the cambros, transport
them on carts, and lift them onto tables in the cafeteria.           Exhibit 6 describes plaintiff’s
job position and plaintiff and others testified to the job’s basic requirements. Exhibit A
depicts a cambro.
Case No. 2018-01399JD                       -2-                                  DECISION


       {¶4} When fully loaded with ice and water, one of these cambros weighs 106
pounds. Lifting the containers often requires two people. The parties stipulated to the
weight of the containers when fully loaded and multiple witnesses testified it often takes
two people to lift the containers.
       {¶5} Though plaintiff worked the beverage position alone, help was readily
available as inmate cafeteria workers frequently helped each other. Plaintiff had asked
for and received help with lifting the containers.      Every inmate as well as Mclane
testified to these facts. In particular, the magistrate found inmate Alvarado’s testimony
very credible. He had extensive experience and offered detailed testimony.
       {¶6} After he complained about pain in his back and/or wrist, plaintiff’s job was
changed to a job involving transporting carts of pots and pans.          Plaintiff has an
extensive history of back injuries and/or pain in his back going back to 1995, when he
hurt his back in a car accident. While incarcerated, plaintiff sought treatment for his
back and/or complained of back pain in 2008, 2009, 2010, 2012 and 2015. Plaintiff
himself testified to the above facts.
       {¶7} Plaintiff received instructions regarding safe lifting techniques.    Both Mr.
Hartford and Ms. Rees offered credible testimony on this fact.
       {¶8} Plaintiff sustained no injury proximately caused by his work stocking
beverages in MCI’s cafeteria in 2017. Plaintiff could not identify a date upon which any
injury occurred and presented no expert or medical testimony regarding a diagnosis of
any back or other injury related to his work in the cafeteria in 2017.

Conclusions of law
       {¶9} Plaintiff’s complaint asserts a claim for negligence. As stated in Barnett v.
Ohio Dep’t of Rehab. & Corr., 10th Dist. No. 09AP-1186, 2010-Ohio-4737, ¶¶ 17-18:
       An inmate who is injured while working in a prison shop or industry may
       assert a cause of action for negligence.          To establish a claim of
       negligence, the plaintiff must provide by a preponderance of the evidence
Case No. 2018-01399JD                      -3-                                   DECISION


      that: (1) the defendant owed the plaintiff a duty; (2) the defendant
      breached that duty; and (3) such breach was the proximate cause of the
      plaintiff’s injuries.
      In the context of a custodial relationship between the state and its
      inmates, the state owes a common-law duty of reasonable care and
      protection from unreasonable risks of physical harm. Reasonable care is
      that degree of caution and foresight an ordinarily prudent person would
      employ in similar circumstances and includes the duty to exercise
      reasonable care to prevent an inmate from being injured by a dangerous
      condition about which the state knows or should know. The extent of the
      state’s duty will vary with the circumstances.      Where an inmate also
      performs labor for the state, the state’s duty must be defined in the context
      of those additional factors which characterize the particular work
      performed. The state, however, is not an insurer of inmate safety, and the
      special relationship between the state and the inmate does not expand or
      heighten the duty of ordinary reasonable care. (Internal cites omitted).
      Plaintiff bore the burden of proving his claim by a preponderance of the evidence.
As stated in Brothers v. Morrone-O’Keefe Dev. Co., LLC, 10th Dist. No. 06AP-713,
2007-Ohio-1942, 2007 Ohio App. Lexis 1762, ¶ 49: “[a] preponderance of the evidence
is ‘the greater weight of the evidence * * * [it] means evidence that must more probable,
more persuasive, or of greater probative value.”
      {¶10} To establish proximate cause relative to his claimed injuries, plaintiff
needed to present expert testimony. See Wright v. City of Columbus, 10th Dist. No.
05AP-432, 2006-Ohio-759, ¶ 17-19.
      {¶11} To be entitled to an injunction, plaintiff had to demonstrate by clear and
convincing evidence that he is entitled to relief under applicable statutory law, that an
Case No. 2018-01399JD                       -4-                                 DECISION


injunction is necessary to prevent irreparable harm, and that no adequate remedy at law
exists. McDowell v. Gahanna, 10th Dist. No. 08AP-1041, 2009-Ohio-6768, ¶ 9.
       {¶12} To obtain declaratory relief, plaintiff had to demonstrate that a real
controversy exists between the parties, which is justiciable, and that speedy relief is
necessary to preserve rights that otherwise may be impaired or lost. Hamilton v. Ohio
Dep’t of Health, 10th Dist. No. 14AP-1035, 2015-Ohio-4041, ¶ 23.

Decision
       {¶13} The magistrate finds that plaintiff failed to prove his negligence claim by a
preponderance of the evidence.        Primarily, the magistrate finds plaintiff failed to
establish any breach of duty or injury proximately caused by his work in MCI’s cafeteria
in 2017.
       {¶14} Given the heavy weight of the cambros when fully loaded, 106 pounds, two
men were often needed to lift them. However, the evidence overwhelmingly established
that other inmate workers were ready and willing to help and that plaintiff received help.
Every inmate worker who testified indicated that workers helped each other in the
cafeteria and that they had helped plaintiff.     The mere fact that the containers are
heavy, when fully loaded, does not constitute a breach of duty. Moreover, when plaintiff
complained of pain, he was assigned to a different job. Defendant did not breach its
duty of reasonable care in requiring plaintiff, when needed, to ask for help where help is
readily available. It further met its duty of reasonable care when it changed plaintiff’s
job.
       {¶15} Further, defendant breached no duty with regard to training plaintiff. The
evidence established that plaintiff’s job involved simple rudimentary tasks.        To the
extent any training was needed, plaintiff received instructions on safe lifting techniques.
       {¶16} In addition, plaintiff presented limited evidence that he complained of pain
in 2017. However, plaintiff failed to establish any specific date of injury or any actual
medical diagnosis of an injury. Plaintiff presented no expert testimony. At the same
Case No. 2018-01399JD                         -5-                                   DECISION


time, the evidence established that plaintiff had an extensive history of back problems
prior to 2017. Thus, he failed to establish that he actually sustained any injury and,
even assuming injury, he failed to establish that his work in MCI’s cafeteria proximately
resulted in the alleged injuries.
       {¶17} As for plaintiff’s requests for injunctive and declaratory relief, plaintiff failed
to prove any of the necessary elements to obtain injunctive or declaratory relief. The
only controversy between the parties in this case is plaintiff’s negligence claim as
discussed herein. As plaintiff failed to prove this claim, he is entitled to no remedy.
Moreover, plaintiff seeks recovery for personal injuries for which there is an adequate
legal remedy, money damages, and which do not implicate rights that might be impaired
or lost.   There is no basis upon which plaintiff is entitled to either injunctive or
declaratory relief.

Conclusion
       {¶18} Based on the foregoing, the magistrate finds plaintiff failed to prove his
claims and recommends judgment in defendant’s favor.
       {¶19} Note: the following requirements for filing objections have been tolled by
the March 27, 2020 Order of Chief Justice of the Supreme Court of Ohio and the
Governor’s declaration of a public health emergency until July 30, 2020 or the end of
the emergency, whichever is sooner. See 03/27/2020 Administrative Actions, 2020-
Ohio-1166.
       {¶20} A party may file written objections to the magistrate’s decision within 14
days of the filing of the decision, whether or not the court has adopted the decision
during that 14-day period as permitted by Civ.R. 53(D)(4)(e)(i). If any party timely files
objections, any other party may also file objections not later than ten days after the first
objections are filed. A party shall not assign as error on appeal the court’s adoption of
any factual finding or legal conclusion, whether or not specifically designated as a
finding of fact or conclusion of law under Civ.R. 53(D)(3)(a)(ii), unless the party timely
Case No. 2018-01399JD                        -6-                              DECISION


and specifically objects to that factual finding or legal conclusion within 14 days of the
filing of the decision, as required by Civ.R. 53(D)(3)(b).




                                            SCOTT SHEETS
                                            Magistrate
Filed July 27, 2020
Sent to S.C. Reporter 9/3/20